 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                     District of New Mexico


 Case number (if known):                                            Chapter        11                                                        ❑Check if this is an
                                                                                                                                                amended filing

Official Form 201
Voluntar y Petition for Non-Individuals Filing for Bankruptcy                                                                                                              04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



   1. Debtor's name                               Jet Sales West LLC



   2. All other names debtor used                 ATI Jet Sales West LLC
      in the last 8 years

      Include any assumed names,
      trade names, and doing
      business
      as names



   3. Debtor's federal Employer                   2      0 – 5     7       4   1   3    8   7
      Identification Number (EIN)



   4. Debtor's address                            Principal place of business                                      Mailing address, if different from principal place of
                                                                                                                   business

                                                   24 Western Briar Rd.
                                                  Number            Street                                         Number         Street



                                                                                                                   P.O. Box
                                                   Roswell, NM 88201
                                                  City                                      State   ZIP Code
                                                                                                                   City                                State     ZIP Code

                                                   Chaves                                                          Location of principal assets, if different from principal
                                                  County                                                           place of business


                                                                                                                   Number         Street




                                                                                                                    Roswell, NM 88201
                                                                                                                   City                                State     ZIP Code




   5. Debtor's website (URL)



   6. Type of debtor                              ✔
                                                  ❑      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ❑      Other. Specify:




Official Form 201Case       20-12179-t11                 Doc 1 Filed
                                                          Voluntary Petition11/20/20         Entered
                                                                             for Non-Individuals Filing for11/20/20
                                                                                                           Bankruptcy 10:13:30 Page 1 of 48                                 page 1
Debtor      Jet Sales West LLC                                                                                      Case number (if known)
           Name
                                                A. Check one:
  7. Describe debtor's business
                                                ❑Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                ❑Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                ❑Railroad (as defined in 11 U.S.C. §101(44))
                                                ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                                ✔ None of the above
                                                ❑
                                                B. Check all that apply:
                                                ❑    Tax-exempt entity (as described in 26 U.S.C. §501)

                                                ❑    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

                                                ❑    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                    5     3   2    4

  8. Under which chapter of the                 Check one:
     Bankruptcy Code is the                     ❑    Chapter 7
     debtor filing?

     A debtor who is a “small business
                                                ❑    Chapter 9
     debtor” must check the first subbox. A     ✔
                                                ❑    Chapter 11. Check all that apply:
                                                       ❑
     debtor as defined in § 1182(1) who
     elects to proceed under subchapter V of                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     chapter 11 (whether or not the debtor is                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than $2,725,625. If
     a “small business debtor”) must check                   this sub-box is selected, attach the most recent balance sheet, statement of operations, cash-flow
     the second sub-box                                      statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
                                                             11 U.S.C. § 1116(1)(B).
                                                       ❑     The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                             (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                             under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                             statement of operations, cash-flow statement, and federal income tax return, or if any of these documents
                                                             do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                       ❑     A plan is being filed with this petition.

                                                       ❑     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in accordance
                                                             with 11 U.S.C. § 1126(b).
                                                       ❑     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                             Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                             Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                             Form 201A) with this form.
                                                       ❑     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                                ❑    Chapter 12

  9. Were prior bankruptcy cases filed by       ✔ No
                                                ❑
     or against the debtor within the last 8
     years?
                                                ❑Yes. District                                           When                    Case number
                                                                                                                MM / DD / YYYY
     If more than 2 cases, attach a separate               District                                      When                     Case number
     list.                                                                                                       MM / DD / YYYY


 10. Are any bankruptcy cases pending or        ✔ No
                                                ❑
                                                ❑Yes. Debtor
     being filed by a business partner or
     an affiliate of the debtor?                                                                                                 Relationship

                                                           District                                                               When
     List all cases. If more than 1, attach a
                                                                                                                                                MM / DD / YYYY
     separate list.
                                                           Case number, if known




Official Form 201Case      20-12179-t11            Doc 1 Filed
                                                    Voluntary Petition11/20/20         Entered
                                                                       for Non-Individuals Filing for11/20/20
                                                                                                     Bankruptcy 10:13:30 Page 2 of 48                                       page 2
Debtor     Jet Sales West LLC                                                                                   Case number (if known)
          Name


 11. Why is the case filed in this     Check all that apply:
     district?
                                       ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                       ❑
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                       ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
 12. Does the debtor own or have       ✔ No
                                       ❑
     possession of any real property
     or personal property that needs
                                       ❑Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                                  Why does the property need immediate attention? (Check all that apply.)
                                                  ❑
     immediate attention?
                                                      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?


                                                  ❑   It needs to be physically secured or protected from the weather.
                                                  ❑   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                      example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                  ❑   Other
                                                  Where is the property?
                                                                            Number          Street




                                                                            City                                            State      ZIP Code
                                                 Is the property insured?
                                                  ❑No
                                                  ❑Yes.        Insurance agency
                                                               Contact name
                                                               Phone

         Statistical and administrative information

     13. Debtor’s estimation of        Check one:
         available funds?              ❑Funds will be available for distribution to unsecured creditors.
                                       ✔After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
                                       ❑
     14. Estimated number of           ✔ 1-49 ❑ 50-99
                                       ❑                                    ❑ 1,000-5,000 ❑ 5,001-10,000                ❑ 25,001-50,000 ❑ 50,000-100,000
         creditors                     ❑ 100-199 ❑ 200-999                  ❑ 10,001-25,000                             ❑ More than 100,000

     15. Estimated assets               ❑    $0-$50,000                        ✔
                                                                               ❑     $1,000,001-$10 million                   ❑     $500,000,001-$1 billion
                                        ❑    $50,001-$100,000                  ❑     $10,000,001-$50 million                  ❑     $1,000,000,001-$10 billion
                                        ❑    $100,001-$500,000                 ❑     $50,000,001-$100 million                 ❑     $10,000,000,001-$50 billion
                                        ❑    $500,001-$1 million               ❑     $100,000,001-$500 million                ❑     More than $50 billion




Official Form 201Case   20-12179-t11          Doc 1 Filed
                                               Voluntary Petition11/20/20         Entered
                                                                  for Non-Individuals Filing for11/20/20
                                                                                                Bankruptcy 10:13:30 Page 3 of 48                                   page 3
Debtor     Jet Sales West LLC                                                                                        Case number (if known)
          Name




                                           ❑    $0-$50,000                            ✔
                                                                                      ❑   $1,000,001-$10 million                     ❑   $500,000,001-$1 billion
                                           ❑                                          ❑                                              ❑
     16. Estimated liabilities
                                                $50,001-$100,000                          $10,000,001-$50 million                        $1,000,000,001-$10 billion
                                           ❑    $100,001-$500,000                     ❑   $50,000,001-$100 million                   ❑   $10,000,000,001-$50 billion
                                           ❑    $500,001-$1 million                   ❑   $100,000,001-$500 million                  ❑   More than $50 billion



         Request for Relief, Declaration, and Signatures


 WARNING --        Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
                   for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


     17. Declaration and signature of               The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
         authorized representative of
         debtor                                     I have been authorized to file this petition on behalf of the debtor.

                                                    I have examined the information in this petition and have a reasonable belief that the information is true and
                                                    correct.

                                               I declare under penalty of perjury that the foregoing is true and correct.

                                                   Executed on     11/20/2020
                                                                   MM/ DD/ YYYY




                                               ✘                                                                        Printed name
                                                                                                                                               Lyle Byrum
                                                   Signature of authorized representative of debtor


                                                   Title                          Manager



     18. Signature of attorney
                                               ✘                            /s/ Larry Fields                            Date 11/20/2020
                                                                                                                                 MM/ DD/ YYYY
                                                   Signature of attorney for debtor



                                                    Larry Fields
                                                   Printed name

                                                    Larry G. Fields, Attorney
                                                   Firm name

                                                    2809 Riverside Dr
                                                   Number          Street


                                                    Roswell                                                                 NM               88201
                                                   City                                                                     State            ZIP Code



                                                                                                                             fieldslaw@me.com
                                                   Contact phone                                                             Email address




                                                   Bar number                                                                State




Official Form 201Case   20-12179-t11              Doc 1 Filed
                                                   Voluntary Petition11/20/20         Entered
                                                                      for Non-Individuals Filing for11/20/20
                                                                                                    Bankruptcy 10:13:30 Page 4 of 48                                    page 4
 Fill in this information to identify the case:

 Debtor name                                  Jet Sales West LLC

 United States Bankruptcy Court for the:
                                     District of New Mexico


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206A/B
Sc he dule A/B: Asse t s — Re a l a nd Personal Propert y                                                                                                           12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.


 Pa rt 1 : Cash and cash equivalents


  1.   Does the debtor have any cash or cash equivalents?
       ✔ No. Go to Part 2.
       ❑
       ❑Yes. Fill in the information below.
       All cash or cash equivalents owned or controlled by the debtor                                                                         Current value of debtor's
                                                                                                                                              interest

  2.   Cash on hand

  3.   Checking, savings, money market, or financial brokerage accounts (Identify all)
       Name of institution (bank or brokerage firm)                Type of account                      Last 4 digits of account number
       None

  4.   Other cash equivalents (Identify all)
       None

  5.   Total of Part 1
                                                                                                                                                                 $0.00
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



 Pa rt 2 : De posit s a nd pre pa ym e nt s


  6.   Does the debtor have any deposits or prepayments?
       ✔ No. Go to Part 3.
       ❑
       ❑Yes. Fill in the information below.
                                                                                                                                              Current value of debtor's
                                                                                                                                              interest
  7.   Deposits, including security deposits and utility deposits
       Description, including name of holder of deposit
       None




Official Form 206A/B
                 Case       20-12179-t11              Doc 1 Schedule
                                                               FiledA/B: Assets — RealEntered
                                                                     11/20/20          and Personal Property 10:13:30 Page 5 of 48page 1
                                                                                                 11/20/20
Debtor        Jet Sales West LLC                                                                                        Case number (if known)
              Name


  8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment

         None


  9.     Total of Part 2
                                                                                                                                                                    $0.00
         Add lines 7 through 8 (including amounts on any additional sheets). Copy the total to line 81.



 Pa rt 3 : Ac c ount s re c e iva ble


  10.     Does the debtor have any accounts receivable?
          ✔ No. Go to Part 4.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                                                 Current value of debtor's
                                                                                                                                                 interest

  11.    Accounts Receivable

         11a. 90 days old or less:                                           -                                            = ...... ➔
                                       face amount                                 doubtful or uncollectible accounts



         11b. Over 90 days old:                                              -                                            = ...... ➔
                                       face amount                                 doubtful or uncollectible accounts


  12.    Total of Part 3
                                                                                                                                                                    $0.00
          Current value on lines 11a + 11b = line 12. Copy the total to line 82.



 Pa rt 4 : I nve st m e nt s


  13.     Does the debtor own any investments?
          ✔ No. Go to Part 5.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                  Valuation method used for      Current value of debtor's
                                                                                                                  current value                  interest

  14.     Mutual funds or publicly traded stocks not included in Part 1
          Name of fund or stock:

          None


  15.    Non-publicly traded stock and interests in incorporated and unincorporated businesses,
         including any interest in an LLC, partnership, or joint venture
          Name of fund or stock:                                                           % of ownership:

          None


  16.    Government bonds, corporate bonds, and other negotiable and non-negotiable
         instruments not included in Part 1
          Describe:

Official Form 106A/B
                   Case 20-12179-t11                    Doc 1         Filed 11/20/20      Entered 11/20/20 10:13:30 Page 6 of 48 page 2
                                                                              Schedule A/B: Property
Debtor       Jet Sales West LLC                                                                                 Case number (if known)
             Name



         None


  17.    Total of Part 4
                                                                                                                                                            $0.00
         Add lines 14 through 16 (including any additional sheets). Copy the total to line 83.



 Pa rt 5 : I nve nt ory, e x c luding a gric ult ure a sse t s


  18.    Does the debtor own any inventory (excluding agriculture assets)?
         ✔ No. Go to Part 6.
         ❑
         ❑Yes. Fill in the information below.

         General description                                    Date of the last          Net book value of   Valuation method used      Current value of debtor's
                                                                physical inventory        debtor's interest   for current value          interest
                                                                                          (Where available)


  19.    Raw materials

         None

  20.    Work in progress

         None

  21.    Finished goods, including goods held for resale

         None

  22.    Other inventory or supplies

         None

  23.    Total of Part 5
         Add lines 19 through 22 (including any additional sheets). Copy the total to line 84.                                                              $0.00


  24.    Is any of the property listed in Part 5 perishable?
         ✔ No
         ❑
         ❑Yes
  25.    Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  26.    Has any of the property listed in Part 5 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Pa rt 6 : Fa rm ing a nd fishing-re la t e d a sse t s (ot he r t ha n t it le d m ot or ve hic le s a nd la nd)


  27.    Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
         ✔ No. Go to Part 7.
         ❑
         ❑Yes. Fill in the information below.


Official Form 106A/B
                  Case 20-12179-t11                   Doc 1         Filed 11/20/20      Entered 11/20/20 10:13:30 Page 7 of 48 page 3
                                                                            Schedule A/B: Property
Debtor        Jet Sales West LLC                                                                                Case number (if known)
             Name



         General description                                                          Net book value of       Valuation method used      Current value of debtor's
                                                                                      debtor's interest       for current value          interest
                                                                                          (Where available)


  28.    Crops — either planted or harvested

         None


  29.    Farm animals Examples: Livestock, poultry, farm-raised fish

         None


  30.    Farm machinery and equipment (Other than titled motor vehicles)

         None

  31.    Farm and fishing supplies, chemicals, and feed

         None


  32.    Other farming and fishing-related property not already listed in Part 6

         None

  33.    Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.                                                                                                $0.00


  34.    Is the debtor a member of an agricultural cooperative?
         ✔ No
         ❑
         ❑Yes. Is any of the debtor's property stored at the cooperative?
            ❑No
            ❑Yes

  35.    Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  36.    Is a depreciation schedule available for any of the property listed in Part 6?
         ✔ No
         ❑
         ❑Yes
  37.    Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Pa rt 7 : Offic e furnit ure , fix t ure s, a nd e quipm e nt ; a nd c olle c t ible s


  38.    Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
         ✔ No. Go to Part 8.
         ❑
         ❑Yes. Fill in the information below.



Official Form 106A/B
                  Case 20-12179-t11                   Doc 1       Filed 11/20/20      Entered 11/20/20 10:13:30 Page 8 of 48 page 4
                                                                          Schedule A/B: Property
Debtor        Jet Sales West LLC                                                                                 Case number (if known)
             Name



         General description                                                               Net book value of   Valuation method used      Current value of debtor's
                                                                                           debtor's interest   for current value          interest
                                                                                           (Where available)


  39.    Office furniture

         None


  40.    Office fixtures

         None


  41.    Office equipment, including all computer equipment and
         communication systems equipment and software

         None


  42.    Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles


         None


  43.    Total of Part 7
                                                                                                                                                             $0.00
         Add lines 39 through 42. Copy the total to line 86.

  44.    Is a depreciation schedule available for any of the property listed in Part 7?
         ✔ No
         ❑
         ❑Yes
  45.    Has any of the property listed in Part 7 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Pa rt 8 : M a c hine ry, e quipm e nt , a nd ve hic le s


  46.    Does the debtor own or lease any machinery, equipment, or vehicles?
         ✔ No. Go to Part 9.
         ❑
         ❑Yes. Fill in the information below.
         General description                                                               Net book value of   Valuation method used      Current value of debtor's
         Include year, make, model, and identification numbers (i.e., VIN, HIN, or         debtor's interest   for current value          interest
         N-number)                                                                         (Where available)


  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


         None


  48.    Watercraft, trailers, motors, and related accessories Examples: Boats,
         trailers, motors, floating homes, personal watercraft, and fishing vessels




Official Form 106A/B
                  Case 20-12179-t11                    Doc 1         Filed 11/20/20      Entered 11/20/20 10:13:30 Page 9 of 48 page 5
                                                                             Schedule A/B: Property
Debtor        Jet Sales West LLC                                                                                      Case number (if known)
             Name



         None


  49. Aircraft and accessories

         None


  50.    Other machinery, fixtures, and equipment (excluding farm machinery
         and equipment)

         None


  51.    Total of Part 8
                                                                                                                                                                  $0.00
         Add lines 47 through 50. Copy the total to line 87.

  52.    Is a depreciation schedule available for any of the property listed in Part 8?
         ✔ No
         ❑
         ❑Yes

  53.    Has any of the property listed in Part 8 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Pa rt 9 : Re a l Prope rt y


  54.    Does the debtor own or lease any real property?
         ✔ No. Go to Part 10.
         ❑
         ❑Yes. Fill in the information below.

         General description                                    Nature and extent of      Net book value of        Valuation method used       Current value of debtor's
         Include street address or other description such as    debtor's interest in      debtor's interest        for current value           interest
         Assessor Parcel Number (APN), and type of property     property                  (Where available)
         (for example, acreage, factory, warehouse, apartment
         or office building), if available


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest

         None


  56.    Total of Part 9
                                                                                                                                                                  $0.00
         Add the current value on lines 55.1 through 55.3 and entries from any addition sheets. Copy the total to line 88.

  57.    Is a depreciation schedule available for any of the property listed in Part 9?
         ✔ No
         ❑
         ❑Yes
  58.    Has any of the property listed in Part 9 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Pa rt 1 0 : I nt a ngible s a nd I nt e lle c t ua l Prope rt y



Official Form 106A/B
                 Case 20-12179-t11                   Doc 1         Filed 11/20/20      Entered 11/20/20 10:13:30 Page 10 of 48page 6
                                                                            Schedule A/B: Property
Debtor        Jet Sales West LLC                                                                                   Case number (if known)
             Name



  59.    Does the debtor have any interests in intangibles or intellectual property?
         ✔ No. Go to Part 11.
         ❑
         ❑Yes. Fill in the information below.

         General description                                                           Net book value of       Valuation method used        Current value of debtor's
                                                                                       debtor's interest       for current value            interest
                                                                                       (Where available)


  60.    Patents, copyrights, trademarks, and trade secrets

         None

  61.    Internet domain names and websites

         None


  62.    Licenses, franchises, and royalties

         None

  63.    Customer lists, mailing lists, or other compilations

         None


  64.    Other intangibles, or intellectual property

         None

  65.    Goodwill

         None


  66.    Total of Part 10
                                                                                                                                                               $0.00
         Add lines 60 through 65. Copy the total to line 89.

  67.    Do your lists or records include personally identifiable information of customers? (as defined in 11 U.S.C. §§ 101(41A) and 107)
         ✔ No
         ❑
         ❑Yes
  68.    Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ✔ No
         ❑
         ❑Yes
  69.    Has any of the property listed in Part 10 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Pa rt 1 1 : All ot he r a sse t s


  70.    Does the debtor own any other assets that have not yet been reported on this form?
         ❑No. Go to Part 12.
         ✔Yes. Fill in the information below.
         ❑


Official Form 106A/B
                 Case 20-12179-t11                   Doc 1      Filed 11/20/20      Entered 11/20/20 10:13:30 Page 11 of 48page 7
                                                                         Schedule A/B: Property
Debtor        Jet Sales West LLC                                                                            Case number (if known)
             Name



                                                                                                                                     Current value of debtor's
                                                                                                                                     interest

  71.    Notes receivable
         Description (include name of obligor)

         None


  72.    Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)

         None


  73.    Interests in insurance policies or annuities

         None


  74.    Causes of action against third parties (whether or not a lawsuit has been filed)

         None


  75.    Other contingent and unliquidated claims or causes of action of every nature,
         including counterclaims of the debtor and rights to set off claims

         75.1 Counterclaim vs. City of El Paso                                                                                                    (Unknown)
         Nature of Claim      Jurisdiction dispute
         Amount Requested         (Unknown)



  76.    Trusts, equitable or future interests in property

         None


  77.    Other property of any kind not already listed Examples: Season tickets,
         country club membership

         77.1 Learjet 55 N54NW                                                                                                                    $270,000.00


         Other Property Total - See continuation page for entries                                                                                $2,850,000.00

  78.    Total of Part 11
                                                                                                                                                 $3,120,000.00
         Add lines 71 through 77. Copy the total to line 90.

  79.    Has any of the property listed in Part 11 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes




Official Form 106A/B
                 Case 20-12179-t11                    Doc 1         Filed 11/20/20      Entered 11/20/20 10:13:30 Page 12 of 48page 8
                                                                             Schedule A/B: Property
Debtor         Jet Sales West LLC                                                                                                                Case number (if known)
              Name



Pa rt 1 2 : Sum m a ry


         Type of property                                                                            Current value of                                Current value
                                                                                                     personal property                               of real property


  80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                                     $0.00

  81. Deposits and prepayments. Copy line 9, Part 2.                                                                         $0.00

  82. Accounts receivable. Copy line 12, Part 3.                                                                             $0.00

  83. Investments. Copy line 17, Part 4.                                                                                     $0.00

  84. Inventory. Copy line 23, Part 5.                                                                                       $0.00

  85. Farming and fishing-related assets. Copy line 33, Part 6.                                                              $0.00

  86. Office furniture, fixtures, and equipment; collectibles. Copy line
      43, Part 7.                                                                                                            $0.00

  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                              $0.00


                                                                                                                                          ➔                             $0.00
  88. Real property. Copy line 56, Part 9..........................................................................

  89. Intangibles and intellectual property. Copy line 66, Part 10.                                                          $0.00

  90. All other assets. Copy line 78, Part 11.                                                  +                     $3,120,000.00



  91. Total. Add lines 80 through 90 for each column......                                  91a.                      $3,120,000.00     + 91b.                          $0.00



                                                                                                                                                                                $3,120,000.00
  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92 .................................................................................................




                Case
Official Form 206A/B            20-12179-t11                      Doc 1           Filed A/B:
                                                                                Schedule 11/20/20       Entered
                                                                                             Assets — Real          11/20/20
                                                                                                           and Personal Property                        10:13:30 Page 13 of 48
                                                                                                                                                                             page 9
Debtor       Jet Sales West LLC                                                               Case number (if known)
            Name



          Additional Page



                                                                                                                       Current value of debtor's
                                                                                                                       interest

  77. Other property of any kind not already listed - Continued
         77.2 Learjet 55 N824MG                                                                                                     $450,000.00

         77.3 Learjet 60 N600AJ                                                                                                    $1,300,000.00

         77.4 Learjet 60 N924PS                                                                                                    $1,100,000.00




                Case
Official Form 106A/B    20-12179-t11           Doc 1        Filed 11/20/20      Entered
                                                                     Schedule A/B: Property 11/20/20 10:13:30 Page 14 of 48
                                                                                                                          page 10
 Fill in this information to identify the case:

 Debtor name                                  Jet Sales West LLC

 United States Bankruptcy Court for the:
                                     District of New Mexico


 Case number (if known):                                                                                                                    ❑Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Propert y                                                                                                               12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Pa rt 1 : List Cre dit ors Who H a ve Se c ure d Cla im s

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,     Column A                   Column B
        list the creditor separately for each claim.
                                                                                                                             Amount of claim            Value of collateral
                                                                                                                             Do not deduct the          that supports this
                                                                                                                             value of collateral.       claim

2.1 Creditor’s name                                           Describe debtor’s property that is subject to a lien                    $267,751.00                $1,300,000.00
    ATI Jet, Inc.                                             Learjet 60 N600AJ
                                                              Describe the lien
        Creditor's mailing address
                                                              Labor, services, materials and/or fees on aircraft
        7007 Boeing Dr.
                                                              ❑✔ No
                                                              Is the creditor an insider or related party?
        El Paso, TX 79925
        Creditor's email address, if known                     ❑Yes.

                                                              ❑✔ No
                                                              Is anyone else liable on this claim?

                                                              ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        Date debt was incurred
        Last 4 digits of account
        number                                                As of the petition filing date, the claim is:

                                                              ❑Contingent
        Do multiple creditors have an interest in the same Check all that apply.

                                                              ❑Unliquidated
        property?
        ❑
        ❑Yes. Specify each creditor, including this creditor, ❑Disputed
           No.
        ✔
               and its relative priority.
                1) United Bank of El Paso Del Norte
                2) ATI Jet, Inc.

        Remarks: Due on demand. possessory lien.


 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                               $7,957,885.99




Official Form 206D
                Case        20-12179-t11              DocSchedule
                                                          1 Filed D: Creditors Who HaveEntered
                                                                        11/20/20       Claims Secured by Property
                                                                                                  11/20/20     10:13:30 Page 15 of 48                               page 1 of 8
Debtor     Jet Sales West LLC                                                                                    Case number (if known)
          Name

                                                                                                                        Column A               Column B
 Part 1: Additional Page
                                                                                                                        Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous               Do not deduct the      that supports this
 page.                                                                                                                  value of collateral.   claim

2.2 Creditor’s name                                       Describe debtor’s property that is subject to a lien                   $255,662.00            $450,000.00
    ATI Jet, Inc.                                         Learjet 55 N824MG
                                                          Describe the lien
     Creditor's mailing address
                                                          Labor, services, materials and/or fees on aircraft
     7007 Boeing Dr.
                                                          ❑✔ No
                                                          Is the creditor an insider or related party?
     El Paso, TX 79925
     Creditor's email address, if known                   ❑Yes.

                                                          ❑✔ No
                                                          Is anyone else liable on this claim?

                                                          ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Date debt was incurred
     Last 4 digits of account
     number                                             As of the petition filing date, the claim is:

                                                        ❑Contingent
     Do multiple creditors have an interest in the same Check all that apply.

                                                        ❑Unliquidated
     property?
     ❑No.
     ✔Yes. Have you already specified the relative
     ❑                                                  ❑Disputed
            priority?
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) United Bank of El Paso Del Norte
                 2) ATI Jet, Inc.

         ❑Yes. The relative priority of creditors is
                 specified on lines

     Remarks: Possessory Lien




                Case
Official Form 206D       20-12179-t11Additional
                                        DocPage 1 ofFiled 11/20/20
                                                     Schedule               Entered
                                                              D: Creditors Who         11/20/20
                                                                               Have Claims          10:13:30
                                                                                           Secured by Property Page 16 of 48                              page 2 of 8
Debtor     Jet Sales West LLC                                                                                    Case number (if known)
          Name

                                                                                                                        Column A               Column B
 Part 1: Additional Page
                                                                                                                        Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous               Do not deduct the      that supports this
 page.                                                                                                                  value of collateral.   claim

2.3 Creditor’s name                                       Describe debtor’s property that is subject to a lien                   $485,632.99          $1,100,000.00
    ATI Jet, Inc.                                         Learjet 60 N924PS

                                                          Describe the lien
     Creditor's mailing address
                                                          Labor, services, materials and/or fees on aircraft
     7007 Boeing Dr.

                                                          ❑✔ No
     El Paso, TX 79925                                    Is the creditor an insider or related party?

     Creditor's email address, if known                   ❑Yes.

                                                          ❑✔ No
                                                          Is anyone else liable on this claim?

                                                          ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Date debt was incurred

     Last 4 digits of account
     number                                             As of the petition filing date, the claim is:

     Do multiple creditors have an interest in the same ❑Contingent
                                                        Check all that apply.

     property?
                                                        ❑Unliquidated
     ❑No.                                               ❑Disputed
     ✔Yes. Have you already specified the relative
     ❑
            priority?

         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) ATI Jet, Inc.
                 2) Pioneer Bank
         ❑Yes. The relative priority of creditors is
                 specified on lines

     Remarks: Possessory Lien




                Case
Official Form 206D       20-12179-t11Additional
                                        DocPage 1 ofFiled 11/20/20
                                                     Schedule               Entered
                                                              D: Creditors Who         11/20/20
                                                                               Have Claims          10:13:30
                                                                                           Secured by Property Page 17 of 48                              page 3 of 8
Debtor     Jet Sales West LLC                                                                                    Case number (if known)
           Name

                                                                                                                        Column A                 Column B
 Part 1: Additional Page
                                                                                                                        Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous               Do not deduct the        that supports this
 page.                                                                                                                  value of collateral.     claim

2.4 Creditor’s name                                       Describe debtor’s property that is subject to a lien                   $263,659.00              $270,000.00
    ATI Jet, Inc.                                         Learjet 55 N54NW

                                                          Describe the lien
     Creditor's mailing address
                                                          Labor, services, materials and/or fees on aircraft
     7007 Boeing Dr.

                                                          ❑✔ No
     El Paso, TX 79925                                    Is the creditor an insider or related party?

     Creditor's email address, if known                   ❑Yes.

                                                          ❑✔ No
                                                          Is anyone else liable on this claim?

                                                          ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Date debt was incurred

     Last 4 digits of account
     number                                             As of the petition filing date, the claim is:

     Do multiple creditors have an interest in the same ❑Contingent
                                                        Check all that apply.

     property?
                                                        ❑Unliquidated
     ❑No.                                               ❑Disputed
     ✔Yes. Have you already specified the relative
     ❑
             priority?

         ✔ No. Specify each creditor, including this
         ❑
                  creditor, and its relative priority.
                  1) Newtek Small Business Finance
                  2) ATI Jet, Inc.
         ❑Yes. The relative priority of creditors is
                  specified on lines

     Remarks: Possessory Lien



2.5 Creditor’s name                                       Describe debtor’s property that is subject to a lien                           $0.00               unknown
    City of El Paso
                                                          Describe the lien
                                                          Tax Lien
     Creditor's mailing address

                                                          ❑✔ No
      Carmen I. Perez, Attorney                           Is the creditor an insider or related party?

                                                          ❑Yes.
     221 North Kansas St. Suite 1400
     El Paso, TX 79901

                                                          ❑✔ No
                                                          Is anyone else liable on this claim?
     Creditor's email address, if known
     jose.padilla@lgbs.com
                                                          ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Date debt was incurred                             As of the petition filing date, the claim is:

                                                        ✔ Contingent
                                                        ❑
                                                        Check all that apply.
     Last 4 digits of account
     number
                                                        ✔ Unliquidated
                                                        ❑
                                                        ✔ Disputed
     Do multiple creditors have an interest in the same ❑
     property?
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?




                Case
Official Form 206D        20-12179-t11Additional
                                         DocPage 1 ofFiled 11/20/20
                                                      Schedule               Entered
                                                               D: Creditors Who         11/20/20
                                                                                Have Claims          10:13:30
                                                                                            Secured by Property Page 18 of 48                               page 4 of 8
Debtor     Jet Sales West LLC                                                                                     Case number (if known)
          Name

                                                                                                                         Column A               Column B
 Part 1: Additional Page
                                                                                                                         Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                Do not deduct the      that supports this
 page.                                                                                                                   value of collateral.   claim

2.6 Creditor’s name                                        Describe debtor’s property that is subject to a lien                 $4,269,219.00            $270,000.00
    Newtek Small Business Finance                          Learjet 55 N54NW

                                                           Describe the lien
     Creditor's mailing address
                                                           First Blanket Lien on All Assets
     Karen Algios

                                                           ❑✔ No
     1981 Marcus Ave Ste 130                               Is the creditor an insider or related party?

                                                           ❑Yes.
      New Hyde Park, NY 11042-1046

     Creditor's email address, if known

                                                           ❑No
                                                           Is anyone else liable on this claim?


     Date debt was incurred                                ❑✔Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:

                                                        ❑Contingent
     number                          8    5     3   2   Check all that apply.

     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ❑No.
     ✔Yes. Have you already specified the relative
     ❑
             priority?

         ❑No. Specify each creditor, including this
                 creditor, and its relative priority.
         ✔Yes. The relative priority of creditors is
         ❑
                 specified on lines           2.4

     Remarks: SBA Loan 1st or 2nd lien on all assets. Debtor is guarantor of total balance of loan.




                Case
Official Form 206D       20-12179-t11Additional
                                        DocPage 1 ofFiled 11/20/20
                                                     Schedule               Entered
                                                              D: Creditors Who         11/20/20
                                                                               Have Claims          10:13:30
                                                                                           Secured by Property Page 19 of 48                               page 5 of 8
Debtor     Jet Sales West LLC                                                                                    Case number (if known)
           Name

                                                                                                                        Column A               Column B
 Part 1: Additional Page
                                                                                                                        Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous               Do not deduct the      that supports this
 page.                                                                                                                  value of collateral.   claim

2.7 Creditor’s name                                       Describe debtor’s property that is subject to a lien                   $425,788.00          $1,100,000.00
    Pioneer Bank                                          Learjet 60 N924PS

                                                          Describe the lien
     Creditor's mailing address
                                                          First Lien on Aircraft N924PS
     Aaron Emmert

                                                          ❑✔ No
     3000 N. Main Street                                  Is the creditor an insider or related party?

                                                          ❑Yes.
      Roswell, NM 88201

     Creditor's email address, if known

                                                          ❑No
                                                          Is anyone else liable on this claim?


     Date debt was incurred                               ❑✔Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:

                                                        ❑Contingent
     number                                             Check all that apply.

     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ❑No.
     ✔Yes. Have you already specified the relative
     ❑
             priority?

         ❑No. Specify each creditor, including this
                  creditor, and its relative priority.
         ✔Yes. The relative priority of creditors is
         ❑
                  specified on lines        2.3



2.8 Creditor’s name                                       Describe debtor’s property that is subject to a lien                 $1,424,980.00          $1,300,000.00
    United Bank of El Paso Del Norte                      Learjet 60 N600AJ

                                                          Describe the lien
     Creditor's mailing address
                                                          First Lien on Aircraft N600AJ
      David Keller

                                                          ❑✔ No
     401 E. Main Street                                   Is the creditor an insider or related party?

                                                          ❑Yes.
     El Paso, TX 79901

     Creditor's email address, if known

                                                          ❑No
                                                          Is anyone else liable on this claim?


     Date debt was incurred          08/31/2018           ❑✔Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:

                                                        ❑Contingent
     number                                             Check all that apply.

     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ❑No.
     ✔Yes. Have you already specified the relative
     ❑
             priority?

         ❑No. Specify each creditor, including this
                  creditor, and its relative priority.
         ✔Yes. The relative priority of creditors is
         ❑
                  specified on lines        2.1




                Case
Official Form 206D        20-12179-t11Additional
                                         DocPage 1 ofFiled 11/20/20
                                                      Schedule               Entered
                                                               D: Creditors Who         11/20/20
                                                                                Have Claims          10:13:30
                                                                                            Secured by Property Page 20 of 48                             page 6 of 8
Debtor     Jet Sales West LLC                                                                                    Case number (if known)
           Name

                                                                                                                        Column A               Column B
 Part 1: Additional Page
                                                                                                                        Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous               Do not deduct the      that supports this
 page.                                                                                                                  value of collateral.   claim



2.9 Creditor’s name                                       Describe debtor’s property that is subject to a lien                   $565,194.00            $450,000.00
    United Bank of El Paso Del Norte                      Learjet 55 N824MG

                                                          Describe the lien
     Creditor's mailing address
                                                          First Lien on Aircraft N824MG
      David Keller

                                                          ❑✔ No
     401 E. Main Street                                   Is the creditor an insider or related party?

                                                          ❑Yes.
     El Paso, TX 79901

     Creditor's email address, if known

                                                          ❑No
                                                          Is anyone else liable on this claim?
     davidkeller@unitedelpaso.com

     Date debt was incurred          09/28/2017           ❑✔Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:

                                                        ❑Contingent
     number                                             Check all that apply.

     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ❑No.
     ✔Yes. Have you already specified the relative
     ❑
             priority?

         ❑No. Specify each creditor, including this
                  creditor, and its relative priority.
         ✔Yes. The relative priority of creditors is
         ❑
                  specified on lines        2.2




                Case
Official Form 206D        20-12179-t11Additional
                                         DocPage 1 ofFiled 11/20/20
                                                      Schedule               Entered
                                                               D: Creditors Who         11/20/20
                                                                                Have Claims          10:13:30
                                                                                            Secured by Property Page 21 of 48                             page 7 of 8
Debtor      Jet Sales West LLC                                                                                  Case number (if known)
           Name
Pa rt 2 : List Ot he rs t o Be N ot ifie d for a De bt Alre a dy List e d in Pa rt 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity


                                                                                                              Line




                Case
Official Form 206D      20-12179-t11Additional
                                       DocPage 1 ofFiled 11/20/20
                                                    Schedule               Entered
                                                             D: Creditors Who         11/20/20
                                                                              Have Claims          10:13:30
                                                                                          Secured by Property Page 22 of 48                                  page 8 of 8
 Fill in this information to identify the case:

 Debtor name                                  Jet Sales West LLC

 United States Bankruptcy Court for the:
                                     District of New Mexico


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claim s                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Pa rt 1 : List All Cre dit ors w it h PRI ORI T Y U nse c ure d Cla im s

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ✔No. Go to Part 2.
        ❑
        ❑Yes. Go to line 2.
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                    Total claim                    Priority amount

       Priority creditor’s name and mailing address            As of the petition filing date, the claim is:
2.1                                                            Check all that apply.
                                                               ❑ Contingent
                                                               ❑ Unliquidated
                                                               ❑ Disputed
                                                               Basis for the claim:
       Date or dates debt was incurred

                                                               Is the claim subject to offset?
       Last 4 digits of account                                ❑ No
       number                                                  ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)
       Priority creditor’s name and mailing address            As of the petition filing date, the claim is:
2.2                                                            Check all that apply.
                                                               ❑ Contingent
                                                               ❑ Unliquidated
                                                               ❑ Disputed
                                                               Basis for the claim:
       Date or dates debt was incurred

                                                               Is the claim subject to offset?
       Last 4 digits of account                                ❑ No
       number                                                  ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)




                 Case 20-12179-t11                    Doc 1        Filed 11/20/20             Entered 11/20/20 10:13:30 Page 23 of 48
Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 3
Debtor       Jet Sales West LLC                                                                                     Case number (if known)
            Name

Pa rt 2 : List All Cre dit ors w it h N ON PRI ORI T Y U nse c ure d Cla im s

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim

3.1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $1,228,070.00
                                                                               Check all that apply.
                                                                               ❑ Contingent
       ATI Jet, Inc.

                                                                               ❑ Unliquidated
                                                                               ❑ Disputed
       7007 Boeing Dr.
       El Paso, TX 79925
                                                                               Basis for the claim: Elite Customers

                                                                               ✔ No
                                                                               ❑
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred

       Last 4 digits of account number                                         ❑ Yes
       Remarks: Prepaid use of Debtors aircraft
3.2 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $487,271.00

                                                                               ✔ Contingent
                                                                               Check all that apply.
                                                                               ❑
       City of El Paso

                                                                               ✔ Unliquidated
                                                                               ❑
                                                                               ✔ Disputed
                                                                               ❑
       Carmen I. Perez, Attorney

       221 North Kansas St. Suite 1400                                                              Delinquent Taxes,
                                                                               Basis for the claim: Penalties and Interest
       El Paso, TX 79901

                                                                               ✔ No
                                                                               ❑
                                                                               Is the claim subject to offset?

       Date or dates debt was incurred                                         ❑ Yes
       Last 4 digits of account number          3   9    0   0
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:
3.3                                                                            Check all that apply.
                                                                               ❑ Contingent
                                                                               ❑ Unliquidated
                                                                               ❑ Disputed
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:
3.4                                                                            Check all that apply.
                                                                               ❑ Contingent
                                                                               ❑ Unliquidated
                                                                               ❑ Disputed
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:
3.5                                                                            Check all that apply.
                                                                               ❑ Contingent
                                                                               ❑ Unliquidated
                                                                               ❑ Disputed
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ❑ Yes




                Case
Official Form 206E/F     20-12179-t11               Doc 1Schedule
                                                            FiledE/F:
                                                                   11/20/20
                                                                      Creditors WhoEntered   11/20/20
                                                                                   Have Unsecured Claims 10:13:30 Page 24 of 48                                   page 2 of 3
Debtor       Jet Sales West LLC                                                                Case number (if known)
             Name


Pa rt 4 : Tot a l Am ount s of t he Priorit y a nd N onpriorit y U nse c ure d Cla im s


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                               Total of claim amounts



  5a. Total claims from Part 1                                                       5a.        $0.00




  5b. Total claims from Part 2                                                       5b.        $1,715,341.00
                                                                                           +

  5c. Total of Parts 1 and 2                                                         5c.        $1,715,341.00
      Lines 5a + 5b = 5c.




                Case
Official Form 206E/F     20-12179-t11           Doc 1Schedule
                                                        FiledE/F:
                                                               11/20/20
                                                                  Creditors WhoEntered   11/20/20
                                                                               Have Unsecured Claims 10:13:30 Page 25 of 48   page 3 of 3
 Fill in this information to identify the case:

 Debtor name                                  Jet Sales West LLC

 United States Bankruptcy Court for the:
                                     District of New Mexico


 Case number (if known):                                           Chapter   11                                                          ❑Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executor y Contracts and Unexpired Leases                                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
1.     Does the debtor have any executory contracts or unexpired leases?
       ❑ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ✔ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).
       ❑
 2. List all contracts and unexpired leases                                                    State the name and mailing address for all other parties with whom the
                                                                                               debtor has an executory contract or unexpired lease

        State what the contract or lease is       Aircraft Lease N600AJ                        ATI Jet., Inc.
2.1     for and the nature of the debtor’s
        interest                                  Contract to be ASSUMED                       7007 Boeing Dr.

        State the term remaining                                                               El Paso, TX 79925
                                                  1 months
        List the contract number of any
        government contract

        State what the contract or lease is       Aircraft Lease N54NW                         ATI Jet, Inc.
2.2     for and the nature of the debtor’s
        interest                                  Contract to be ASSUMED                       7007 Boeing Dr.

        State the term remaining                                                               El Paso, TX 79925
                                                  0 months
        List the contract number of any
        government contract

        State what the contract or lease is       Aircraft Lease N824MG                        ATI Jet, Inc.
2.3     for and the nature of the debtor’s
        interest                                  Contract to be ASSUMED                       7007 Boeing Dr.

        State the term remaining                                                               El Paso, TX 79925
                                                  0 months
        List the contract number of any
        government contract

        State what the contract or lease is       Aircraft Lease N924PS                        ATI Jet., Inc.
2.4     for and the nature of the debtor’s
        interest                                  Contract to be ASSUMED                       7007 Boeing Dr.

        State the term remaining                                                               El Paso, TX 79925
                                                  0 months
        List the contract number of any
        government contract

        State what the contract or lease is
2.5     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract




Official Form 206G
                Case       20-12179-t11               Doc Schedule
                                                          1 Filed  G: Executory
                                                                       11/20/20 Contracts and Unexpired
                                                                                       Entered          Leases 10:13:30 Page 26 of 48
                                                                                                   11/20/20                                                      page 1 of 1
 Fill in this information to identify the case:

 Debtor name                                  Jet Sales West LLC

 United States Bankruptcy Court for the:
                                     District of New Mexico


 Case number (if known):                                                                                                                 ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.


  1. Does the debtor have any codebtors?
        ❑No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        ✔Yes
        ❑
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
     D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
     codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

         Column 1: Codebtor                                                                                         Column 2: Creditor
                                                                                                                                                       Check all schedules
            Name                                   Mailing Address                                                  Name
                                                                                                                                                       that apply:

  2.1     ATI Jet., Inc.                          7007 Boeing Dr.                                                   Newtek Small Business Finance       ✔D
                                                                                                                                                        ❑
                                                  Street
                                                                                                                                                        ❑E/F
                                                                                                                                                        ❑G
                                                  El Paso, TX 79925
                                                                                                                    United Bank of El Paso Del Norte    ✔D
                                                                                                                                                        ❑
                                                                                                                                                        ❑E/F
                                                  City                                State         ZIP Code


                                                                                                                                                        ❑G
                                                                                                                    United Bank of El Paso Del Norte    ✔D
                                                                                                                                                        ❑
                                                                                                                                                        ❑E/F
                                                                                                                                                        ❑G
                                                                                                                    Pioneer Bank                        ✔D
                                                                                                                                                        ❑
                                                                                                                                                        ❑E/F
                                                                                                                                                        ❑G

  2.2     Byrum Family Trust                      7007 Boeing Dr                                                    Newtek Small Business Finance       ✔D
                                                                                                                                                        ❑
                                                  Street
                                                                                                                                                        ❑E/F
                                                                                                                                                        ❑G
                                                  El Paso, TX 79925
                                                                                                                    United Bank of El Paso Del Norte    ✔D
                                                                                                                                                        ❑
                                                                                                                                                        ❑E/F
                                                  City                                State         ZIP Code


                                                                                                                                                        ❑G
                                                                                                                    United Bank of El Paso Del Norte    ✔D
                                                                                                                                                        ❑
                                                                                                                                                        ❑E/F
                                                                                                                                                        ❑G
                                                                                                                    Pioneer Bank                        ✔D
                                                                                                                                                        ❑
                                                                                                                                                        ❑E/F
                                                                                                                                                        ❑G


                Case
Official Form 206H         20-12179-t11                    Doc 1      Filed 11/20/20      Entered 11/20/20 10:13:30 Page 27 of 48
                                                                            Schedule H: Codebtors                               page 1 of 3
Debtor      Jet Sales West LLC                                                                           Case number (if known)
            Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                                             Check all schedules
         Name                        Mailing Address                                                      Name
                                                                                                                                             that apply:




  2.3     Byrum, Lyle                   7007 Boeing Dr                                                    Newtek Small Business Finance       ✔D
                                                                                                                                              ❑
                                        Street
                                                                                                                                              ❑E/F
                                                                                                                                              ❑G
                                        El Paso, TX 79925
                                                                                                          United Bank of El Paso Del Norte    ✔D
                                                                                                                                              ❑
                                                                                                                                              ❑E/F
                                        City                                   State        ZIP Code


                                                                                                                                              ❑G

                                                                                                          United Bank of El Paso Del Norte    ✔D
                                                                                                                                              ❑
                                                                                                                                              ❑E/F
                                                                                                                                              ❑G

                                                                                                          Pioneer Bank                        ✔D
                                                                                                                                              ❑
                                                                                                                                              ❑E/F
                                                                                                                                              ❑G



  2.4     Jet Sales West LLC            24 Western Briar Rd.                                              Newtek Small Business Finance       ✔D
                                                                                                                                              ❑
                                        Street
                                                                                                                                              ❑E/F
                                        Manager
                                                                                                                                              ❑G
                                        Roswell, NM 88201
                                        City                                   State        ZIP Code




  2.5     Jet Sales,LLC                 24 Western Briar                                                  Newtek Small Business Finance       ✔D
                                                                                                                                              ❑
                                        Street
                                                                                                                                              ❑E/F
                                                                                                                                              ❑G
                                        Roswell, NM 88201
                                        City                                   State        ZIP Code




  2.6     Tohme Family Trust            7007 Boeing Dr                                                    Newtek Small Business Finance       ✔D
                                                                                                                                              ❑
                                        Street
                                                                                                                                              ❑E/F
                                                                                                                                              ❑G
                                        El Paso, TX 79925
                                                                                                          United Bank of El Paso Del Norte    ✔D
                                                                                                                                              ❑
                                                                                                                                              ❑E/F
                                        City                                   State        ZIP Code


                                                                                                                                              ❑G




                Case
Official Form 206H        20-12179-t11           Doc 1      Filed 11/20/20       Entered 11/20/20 10:13:30 Page 28 of 48
                                                                    Schedule H: Codebtors                                                              page 2 of 3
Debtor      Jet Sales West LLC                                                                           Case number (if known)
            Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                                             Check all schedules
         Name                        Mailing Address                                                      Name
                                                                                                                                             that apply:

                                                                                                          United Bank of El Paso Del Norte    ✔D
                                                                                                                                              ❑
                                                                                                                                              ❑E/F
                                                                                                                                              ❑G

                                                                                                          Pioneer Bank                        ✔D
                                                                                                                                              ❑
                                                                                                                                              ❑E/F
                                                                                                                                              ❑G



  2.7     Tohme, Roberto                7007 Boeing Dr                                                    Newtek Small Business Finance       ✔D
                                                                                                                                              ❑
                                        Street
                                                                                                                                              ❑E/F
                                                                                                                                              ❑G
                                        El Paso, TX 79925
                                                                                                          United Bank of El Paso Del Norte    ✔D
                                                                                                                                              ❑
                                                                                                                                              ❑E/F
                                        City                                   State        ZIP Code


                                                                                                                                              ❑G

                                                                                                          United Bank of El Paso Del Norte    ✔D
                                                                                                                                              ❑
                                                                                                                                              ❑E/F
                                                                                                                                              ❑G

                                                                                                          Pioneer Bank                        ✔D
                                                                                                                                              ❑
                                                                                                                                              ❑E/F
                                                                                                                                              ❑G




                Case
Official Form 206H      20-12179-t11             Doc 1      Filed 11/20/20       Entered 11/20/20 10:13:30 Page 29 of 48
                                                                    Schedule H: Codebtors                                                              page 3 of 3
 Fill in this information to identify the case:

 Debtor name                                                    Jet Sales West LLC

 United States Bankruptcy Court for the:
                                                   District of New Mexico


 Case number (if known):                                                                         Chapter           11                                                                                 ❑Check if this is an
                                                                                                                                                                                                         amended filing

Official Form 206Sum
Summar y of Asse t s a nd Liabilit ies for N on-I ndividuals                                                                                                                                                                     12/15

 Pa rt 1 : Sum m a ry of Asse t s


 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

    1a. Real Property:
            Copy line 88 from Schedule A/B........................................................................................................................................                                               $0.00


    1b. Total personal property:
            Copy line 91A from Schedule A/B......................................................................................................................................                                         $3,120,000.00

    1c. Total of all property:
            Copy line 92 from Schedule A/B.........................................................................................................................................                                       $3,120,000.00




  Pa rt 2 : Sum m a ry of Lia bilit ie s




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.................                                                                                                          $7,957,885.99



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................                                                                   $0.00


    3b. Total amount of claims of non-priority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................                                                             +           $1,715,341.00




 4. Total liabilities..............................................................................................................................................................................                       $9,673,226.99

    Lines 2 + 3a + 3b




Official Form 206Sum   Case 20-12179-t11                                      Doc 1                 Filed 11/20/20
                                                                                                       Summary               Entered
                                                                                                               of Assets and Liabilities      11/20/20 10:13:30 Page 30 of 48
                                                                                                                                         for Non-Individuals                                                                      page 1
 Fill in this information to identify the case:

 Debtor name                                  Jet Sales West LLC

 United States Bankruptcy Court for the:
                                     District of New Mexico


 Case number (if known):                                                                                                                 ❑Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                              04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name
and case number (if known).



 Pa rt 1 : Income


 1. Gross revenue from business

    ❑None
          Identify the beginning and ending dates of the debtor’s fiscal year, which may        Sources of revenue                         Gross revenue
          be a calendar year                                                                    Check all that apply                       (before deductions and
                                                                                                                                           exclusions)

         From the beginning of the                                                             ✔ Operating a business
                                                                                               ❑                                                                $360,656.00
         fiscal year to filing date:              From 01/01/2020
                                                        MM/ DD/ YYYY
                                                                        to    Filing date
                                                                                               ❑Other

                                                                                               ✔ Operating a business
                                                                                               ❑
                                                                                               ✔Other Net Gain
                                                                                               ❑
         For prior year:                          From 01/01/2019       to    12/31/2019                                                                     $1,339,335.00
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY



         For the year before that:                From 01/01/2018       to    12/31/2018       ✔ Operating a business
                                                                                               ❑                                                                $240,909.00
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY    ❑Other


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
    each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ✔None
    ❑
                                                                                               Description of sources of revenue           Gross revenue from each
                                                                                                                                           source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the
       fiscal year to filing date:            From 01/01/2020          to    Filing date
                                                       MM/ DD/ YYYY


       For prior year:                        From 01/01/2019          to    12/31/2019
                                                       MM/ DD/ YYYY           MM/ DD/ YYYY


       For the year before that:              From 01/01/2018          to    12/31/2018
                                                       MM/ DD/ YYYY           MM/ DD/ YYYY




                Case
Official Form 207          20-12179-t11                 Doc  1 Filed
                                                          Statement       11/20/20
                                                                    of Financial Affairs for Entered     11/20/20
                                                                                             Non-Individuals            10:13:30 Page 31 of 48
                                                                                                             Filing for Bankruptcy                                     page 1
Debtor           Jet Sales West LLC                                                                                    Case number (if known)
               Name



 Pa rt 2 : List Ce rt a in T ra nsfe rs M a de Be fore Filing for Ba nk rupt c y

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case unless
    the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to
    cases filed on or after the date of adjustment.)

    ❑None

    Creditor’s name and address                                Dates               Total amount or value              Reasons for payment or transfer
                                                                                                                      Check all that apply


 3.1.    Pioneer Bank                                          11/05/2020                       $44,595.36            ✔Secured debt
                                                                                                                      ❑
        Creditor's name
                                                                                                                      ❑Unsecured loan repayments
                                                                                                                      ❑Suppliers or vendors
         3000 N. Main Street                                   10/05/2020

                                                                                                                      ❑Services
        Street
                                                               09/05/2020
                                                                                                                      ❑Other
         Aaron Emmert

         Roswell, NM 88201
        City                          State    ZIP Code


 3.2.    United Bank of El Paso Del Norte                      10/28/2020                       $15,645.09            ✔Secured debt
                                                                                                                      ❑
        Creditor's name
                                                                                                                      ❑Unsecured loan repayments
                                                                                                                      ❑Suppliers or vendors
         401 E. Main Street                                    09/28/2020

                                                                                                                      ❑Services
        Street
                                                               08/28/2020
                                                                                                                      ❑Other
         David Keller

         El Paso, TX 79901
        City                          State    ZIP Code


 3.3.    United Bank of El Paso Del Norte                      10/28/2020                       $26,216.91            ✔Secured debt
                                                                                                                      ❑
        Creditor's name
                                                                                                                      ❑Unsecured loan repayments
                                                                                                                      ❑Suppliers or vendors
         401 E. Main Street                                    09/28/2020

                                                                                                                      ❑Services
        Street
                                                               08/28/2020
                                                                                                                      ❑Other
         David Keller

         El Paso, TX 79901
        City                          State    ZIP Code


 3.4.    Newtek Small Business Finance                         11/01/2020                       $72,449.00            ✔Secured debt
                                                                                                                      ❑
        Creditor's name
                                                                                                                      ❑Unsecured loan repayments
                                                                                                                      ❑Suppliers or vendors
         1981 Marcus Ave Ste 130                               10/01/2020

                                                                                                                      ❑Services
        Street


                                                                                                                      ❑Other
         Karen Algios

         Lake Success, NY 11042-1046
        City                          State    ZIP Code

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
    insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
    years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone
    in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
    any managing agent of the debtor. 11 U.S.C. § 101(31).
    ✔None
    ❑
    Insider’s name and address                                 Dates               Total amount or value              Reasons for payment or transfer




                Case
Official Form 207           20-12179-t11             Doc  1 Filed
                                                       Statement       11/20/20
                                                                 of Financial Affairs for Entered     11/20/20
                                                                                          Non-Individuals            10:13:30 Page 32 of 48
                                                                                                          Filing for Bankruptcy                                               page 2
Debtor           Jet Sales West LLC                                                                                     Case number (if known)
               Name



 4.1.
        Creditor's name


        Street




        City                          State    ZIP Code

         Relationship to debtor



 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure sale,
    transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
    ✔None
    ❑
    Creditor’s name and address                                Description of the property                                   Date                       Value of property



 5.1.
        Creditor's name


        Street




        City                          State    ZIP Code

 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor without
    permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
    ✔None
    ❑
    Creditor’s name and address                                Description of the action creditor took                       Date action was            Amount
                                                                                                                             taken


 5.1.
        Creditor's name
                                                                XXXX–
        Street




        City                          State    ZIP Code

 Pa rt 3 : Le ga l Ac t ions or Assignm e nt s

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
     —within 1 year before filing this case.
    ❑None




                Case
Official Form 207           20-12179-t11             Doc  1 Filed
                                                       Statement       11/20/20
                                                                 of Financial Affairs for Entered     11/20/20
                                                                                          Non-Individuals            10:13:30 Page 33 of 48
                                                                                                          Filing for Bankruptcy                                                 page 3
Debtor           Jet Sales West LLC                                                                                   Case number (if known)
               Name


 7.1.    Case title                               Nature of case                              Court or agency's name and address                     Status of case

         City of El Paso v. ATI Jet Sales        Personal Property Tax Collection            County Court at Law 6 El Paso County Texas #           ✔Pending
                                                                                                                                                    ❑
         LLC and ATI Jet Sales West LLC                                                      2020DTX0385
                                                                                                                                                    ❑On appeal
                                                                                                                                                    ❑Concluded
                                                                                             Name
                                                                                             500 E. San Antonio
         Case number                                                                         Street

         2020DTX0835
                                                                                             El Paso, TX 79901
                                                                                             City                           State   ZIP Code

 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver, custodian,
    or other court-appointed officer within 1 year before filing this case.
    ✔None
    ❑
 8.1.    Custodian’s name and address                         Description of the property                             Value


        Custodian’s name
                                                              Case title                                              Court name and address
        Street
                                                                                                                     Name

                                                              Case number                                            Street
        City                          State   ZIP Code



                                                              Date of order or assignment                            City                          State     ZIP Code




 Pa rt 4 : Ce rt a in Gift s a nd Cha rit a ble Cont ribut ions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to that
    recipient is less than $1,000
    ✔None
    ❑
 9.1.    Recipient’s name and address                         Description of the gifts or contributions                       Dates given         Value


        Recipient’s name


        Street




        City                          State   ZIP Code


         Recipient’s relationship to debtor




 Pa rt 5 : Ce rt a in Losse s

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
        ✔None
        ❑




                Case
Official Form 207           20-12179-t11            Doc  1 Filed
                                                      Statement       11/20/20
                                                                of Financial Affairs for Entered     11/20/20
                                                                                         Non-Individuals            10:13:30 Page 34 of 48
                                                                                                         Filing for Bankruptcy                                              page 4
Debtor          Jet Sales West LLC                                                                                    Case number (if known)
                Name


     Description of the property lost and how the loss           Amount of payments received for the loss                           Date of loss       Value of property
     occurred                                                    If you have received payments to cover the loss, for                                  lost
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.
                                                                 List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                 Assets – Real and Personal Property).


 10.1.


 Pa rt 6 : Ce rt a in Pa ym e nt s or T ra nsfe rs

 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to another
     person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
     ✔None
     ❑


 11.1.    Who was paid or who received the transfer?              If not money, describe any property transferred                Dates                 Total amount or
                                                                                                                                                       value




          Address


         Street




         City                        State     ZIP Code


          Email or website address



          Who made the payment, if not debtor?




 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled trust
     or similar device.
     Do not include transfers already listed on this statement.
     ✔None
     ❑

 12.1.     Name of trust or device                              Describe any property transferred                              Dates transfers         Total amount or
                                                                                                                               were made               value




           Trustee




                Case
Official Form 207          20-12179-t11             Doc  1 Filed
                                                      Statement       11/20/20
                                                                of Financial Affairs for Entered     11/20/20
                                                                                         Non-Individuals            10:13:30 Page 35 of 48
                                                                                                         Filing for Bankruptcy                                               page 5
Debtor          Jet Sales West LLC                                                                                 Case number (if known)
                Name


 13. Transfers not already listed on this statement
     List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before the
     filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and transfers
     made as security. Do not include gifts or transfers previously listed on this statement.
     ✔None
     ❑

 13.1.    Who received the transfer?                         Description of property transferred or payments                 Date transfer        Total amount or
                                                             received or debts paid in exchange                              was made             value




          Address


         Street




         City                        State      ZIP Code


          Relationship to debtor




 Pa rt 7 : Pre vious Loc a t ions

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     ✔Does not apply
     ❑
    Address                                                                                                     Dates of occupancy


 14.1.                                                                                                         From                          To
         Street




         City                        State      ZIP Code



 Pa rt 8 : H e a lt h Ca re Ba nk rupt c ie s

 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
      —diagnosing or treating injury, deformity, or disease, or
      —providing any surgical, psychiatric, drug treatment, or obstetric care?
     ✔No. Go to Part 9.
     ❑
     ❑Yes. Fill in the information below.




                Case
Official Form 207          20-12179-t11            Doc  1 Filed
                                                     Statement       11/20/20
                                                               of Financial Affairs for Entered     11/20/20
                                                                                        Non-Individuals            10:13:30 Page 36 of 48
                                                                                                        Filing for Bankruptcy                                           page 6
Debtor          Jet Sales West LLC                                                                                    Case number (if known)
                Name


          Facility name and address                          Nature of the business operation, including type of services the            If debtor provides meals
                                                             debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

 15.1.
         Facility name


         Street                                              Location where patient records are maintained(if different from facility    How are records kept?
                                                             address). If electronic, identify any service provider.
         City                       State     ZIP Code                                                                                  Check all that apply:
                                                                                                                                        ❑Electronically
                                                                                                                                        ❑Paper

 Pa rt 9 : Pe rsona lly I de nt ifia ble I nform a t ion


 16. Does the debtor collect and retain personally identifiable information of customers?
     ✔ No.
     ❑
     ❑Yes. State the nature of the information collected and retained.
                  Does the debtor have a privacy policy about that information?
                  ❑No
                  ❑Yes
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-sharing plan
     made available by the debtor as an employee benefit?
     ✔No. Go to Part 10.
     ❑
     ❑Yes. Does the debtor serve as plan administrator?
           ❑No. Go to Part 10.
           ❑Yes. Fill in below:
                       Name of plan                                                                      Employer identification number of the plan

                                                                                                         EIN:           –

                       Has the plan been terminated?
                       ❑No
                       ❑Yes

 Pa rt 1 0 : Ce rt a in Fina nc ia l Ac c ount s, Sa fe De posit Box e s, a nd St ora ge U nit s

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold, moved, or
     transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
     associations, and other financial institutions.
     ✔None
     ❑
    Financial institution name and address                    Last 4 digits of account       Type of account            Date account was             Last balance
                                                              number                                                    closed, sold, moved,         before closing
                                                                                                                        or transferred               or transfer




                Case
Official Form 207            20-12179-t11              Doc  1 Filed
                                                         Statement       11/20/20
                                                                   of Financial Affairs for Entered     11/20/20
                                                                                            Non-Individuals            10:13:30 Page 37 of 48
                                                                                                            Filing for Bankruptcy                                         page 7
Debtor          Jet Sales West LLC                                                                                        Case number (if known)
                Name



 18.1                                                          XXXX–                           ❑Checking
         Name
                                                                                               ❑Savings
                                                                                               ❑Money market
                                                                                               ❑Brokerage
         Street


                                                                                               ❑Other
         City                         State   ZIP Code

 19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
        ✔None
        ❑
 19.1     Depository institution name and address              Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑    No

                                                                                                                                                            ❑
         Name
                                                                                                                                                                 Yes
         Street

                                                               Address

         City                         State   ZIP Code



 20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor does
        business.
        ✔None
        ❑
 20.1     Facility name and address                            Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑    No

                                                                                                                                                            ❑
         Name
                                                                                                                                                                 Yes
         Street

                                                               Address

         City                         State   ZIP Code



 Pa rt 1 1 : Prope rt y t he De bt or H olds or Cont rols T ha t t he De bt or Doe s N ot Ow n

 21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
        rented property.
        ✔None
        ❑




                Case
Official Form 207           20-12179-t11               Doc  1 Filed
                                                         Statement       11/20/20
                                                                   of Financial Affairs for Entered     11/20/20
                                                                                            Non-Individuals            10:13:30 Page 38 of 48
                                                                                                            Filing for Bankruptcy                                                page 8
Debtor       Jet Sales West LLC                                                                                        Case number (if known)
            Name


    Owner’s name and address                                Location of the property                       Description of the property                    Value


   Name


   Street




   City                            State   ZIP Code

 Pa rt 1 2 : De t a ils About Environm e nt a l I nform a t ion



      For the purpose of Part 12, the following definitions apply:
            Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
            affected (air, land, water, or any other medium).
            Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
            or utilized.
            Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
            substance.
      Report all notices, releases, and proceedings known, regardless of when they occurred

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
     Include settlements and orders.
     ✔ No
     ❑
     ❑Yes. Provide details below.

    Case title                                      Court or agency name and address                      Nature of the case                             Status of case

                                                                                                                                                        ❑Pending
                                                   Name
                                                                                                                                                        ❑On appeal
                                                                                                                                                        ❑Concluded
    Case number
                                                   Street




                                                   City                           State   ZIP Code

 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
     ✔ No
     ❑
     ❑Yes. Provide details below.


    Site name and address                           Governmental unit name and address                   Environmental law, if known                     Date of notice


   Name                                            Name


   Street                                          Street




   City                    State    ZIP Code       City                           State   ZIP Code

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     ✔ No
     ❑
     ❑Yes. Provide details below.


                Case
Official Form 207         20-12179-t11                Doc  1 Filed
                                                        Statement       11/20/20
                                                                  of Financial Affairs for Entered     11/20/20
                                                                                           Non-Individuals            10:13:30 Page 39 of 48
                                                                                                           Filing for Bankruptcy                                              page 9
Debtor           Jet Sales West LLC                                                                                 Case number (if known)
                 Name


    Site name and address                            Governmental unit name and address               Environmental law, if known                    Date of notice


   Name                                             Name


   Street                                           Street




   City                      State    ZIP Code      City                        State    ZIP Code




 Pa rt 1 3 : De t a ils About t he De bt or’s Busine ss or Conne c t ions t o Any Busine ss



 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
     even if already listed in the Schedules.
     ✔None
     ❑

           Business name and address                       Describe the nature of the business                Employer Identification number
                                                                                                              Do not include Social Security number or ITIN.
 25.1.
                                                                                                             EIN:           –
          Name
                                                                                                              Dates business existed
          Street
                                                                                                             From                     To



          City                   State   ZIP Code


 26. Books, records, and financial statements

 26a. List   all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
     ❑None
            Name and address                                                                                    Dates of service

 26a.1.     Butterworth & Macias, P.C.                                                                         From                    To
           Name
            600 Sunland Park Dr. #2-300
           Street



            79912
           City                                                State                    ZIP Code

            Name and address                                                                                    Dates of service

 26a.2.     ATI Jet, Inc.                                                                                      From                    To
           Name
            7007 Boeing Dr/
           Street
            Connie Parsons
            El Paso, TX 79925
           City                                                State                    ZIP Code




                Case
Official Form 207           20-12179-t11              Doc  1 Filed
                                                        Statement       11/20/20
                                                                  of Financial Affairs for Entered     11/20/20
                                                                                           Non-Individuals            10:13:30 Page 40 of 48
                                                                                                           Filing for Bankruptcy                                        page 10
Debtor       Jet Sales West LLC                                                                Case number (if known)
             Name




 26b.     List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
          financial statement within 2 years before filing this case.
          ❑None
           Name and address                                                                 Dates of service

 26b.1.   Newtek Small Business Finance                                                    From                  To
          Name
          1981 Marcus Ave Ste 130
          Street
          Karen Algios
          Lake Success, NY 11042-1046
          City                                     State               ZIP Code

           Name and address                                                                 Dates of service

 26b.2.   Pioneer Bank                                                                     From                  To
          Name
          3000 N. Main Street
          Street
          Aaron Emmert
          Roswell, NM 88201
          City                                     State               ZIP Code

           Name and address                                                                 Dates of service

 26b.3.   United Bank of El Paso Del Norte                                                 From                  To
          Name
          401 E. Main Street
          Street
          David Keller
          El Paso, TX 79901
          City                                     State               ZIP Code



 26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
          ❑None
           Name and address                                                                 If any books of account and records are
                                                                                            unavailable, explain why
 26c.1.
          ATI Jet, Inc.
          Name
          7007 Boeing Dr/
          Street
          Connie Parsons
          El Paso, TX 79925
          City                                     State               ZIP Code

           Name and address                                                                 If any books of account and records are
                                                                                            unavailable, explain why
 26c.2.
          Butterworth & Macias
          Name
          600 Sunland Park Dr #2-300
          Street



          79912
          City                                     State               ZIP Code




                Case
Official Form 207         20-12179-t11       Doc  1 Filed
                                               Statement       11/20/20
                                                         of Financial Affairs for Entered     11/20/20
                                                                                  Non-Individuals            10:13:30 Page 41 of 48
                                                                                                  Filing for Bankruptcy                page 11
Debtor           Jet Sales West LLC                                                                                   Case number (if known)
                 Name




 26d. Listall financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
     a financial statement within 2 years before filing this case.
     ✔None
     ❑
            Name and address

 26d.1.
           Name


           Street




           City                                               State                   ZIP Code

 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     ✔ No
     ❑
     ❑Yes. Give the details about the two most recent inventories.

    Name of the person who supervised the taking of the inventory                                    Date of            The dollar amount and basis (cost, market, or
                                                                                                     inventory          other basis) of each inventory




           Name and address of the person who has possession of inventory records

 27.1.
          Name


          Street




          City                                        State                ZIP Code

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the
     debtor at the time of the filing of this case.

    Name                               Address                                                         Position and nature of any interest     % of interest, if any


   Byrum Family Trust                 7007 Boeing Dr El Paso, TX 79925                                Member, Membership                       49.50 %

    Tohme Family Trust                7007 Boeing Dr El Paso, TX 79925                                Member, Membership                       49.50 %

   Byrum, Lyle                        7007 Boeing Dr El Paso, TX 79925                                Manager,                                 0.00 %
 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the debtor, or
     shareholders in control of the debtor who no longer hold these positions?
     ✔ No
     ❑
     ❑Yes. Identify below.
    Name                               Address                                                         Position and nature of any      Period during which
                                                                                                       interest                        position or interest was held



                                                                                                 ,                                           From
                                                                                                                                             To



                Case
Official Form 207           20-12179-t11            Doc  1 Filed
                                                      Statement       11/20/20
                                                                of Financial Affairs for Entered     11/20/20
                                                                                         Non-Individuals            10:13:30 Page 42 of 48
                                                                                                         Filing for Bankruptcy                                          page 12
Debtor          Jet Sales West LLC                                                                                  Case number (if known)
                Name


 30. Payments, distributions, or withdrawals credited or given to insiders

     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
     loans, stock redemptions, and options exercised?
     ✔ No
     ❑
     ❑Yes. Identify below.
          Name and address of recipient                                            Amount of money or                 Dates                  Reason for providing
                                                                                   description and value of                                  the value
                                                                                   property

 30.1.
         Name


         Street




         City                                      State          ZIP Code


          Relationship to debtor




 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the parent corporation                                                              Employer Identification number of the parent corporation

                                                                                                       EIN:            –




 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the pension fund                                                                    Employer Identification number of the pension fund

                                                                                                       EIN:            –

 Pa rt 1 4 : Signa t ure a nd De c la ra t ion




                Case
Official Form 207          20-12179-t11            Doc  1 Filed
                                                     Statement       11/20/20
                                                               of Financial Affairs for Entered     11/20/20
                                                                                        Non-Individuals            10:13:30 Page 43 of 48
                                                                                                        Filing for Bankruptcy                                            page 13
Debtor     Jet Sales West LLC                                                                                      Case number (if known)
          Name


     WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
     bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


     I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


     I declare under penalty of perjury that the foregoing is true and correct.


     Executed on         11/20/2020
                     MM/ DD/ YYYY




          ✘
              Signature of individual signing on behalf of the debtor



               Position or relationship to debtor
                              Manager



         Printed name                               Lyle Byrum



         Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
          ✔ No
          ❑
          ❑Yes




                Case
Official Form 207       20-12179-t11                Doc  1 Filed
                                                      Statement       11/20/20
                                                                of Financial Affairs for Entered     11/20/20
                                                                                         Non-Individuals            10:13:30 Page 44 of 48
                                                                                                         Filing for Bankruptcy                                           page 14
 Fill in this information to identify the case:

 Debtor name                                  Jet Sales West LLC

 United States Bankruptcy Court for the:
                                     District of New Mexico


 Case number (if known):                                                                                                                      ❑Check if this is an
                                                                                                                                                  amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims and Are Not Insiders                                                                                                                                 12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include
claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim
resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.

    Name of creditor and complete                 Name, telephone number,         Nature of the claim      Indicate if     Amount of unsecured claim
    mailing address, including zip code           and email address of creditor   (for example, trade      claim is        If the claim is fully unsecured, fill in only unsecured
                                                  contact                         debts, bank loans,       contingent,     claim amount. If claim is partially secured, fill in total
                                                                                  professional             unliquidated,   claim amount and deduction for value of collateral or
                                                                                  services, and            or disputed     setoff to calculate unsecured claim.
                                                                                  government                               Total claim, if     Deduction for        Unsecured
                                                                                  contracts)                               partially           value of             claim
                                                                                                                           secured             collateral or
                                                                                                                                               setoff
1     ATI Jet, Inc.                                                               Elite Customers                                                                     $1,228,070.00
      7007 Boeing Dr.
      El Paso, TX 79925


2     ATI Jet, Inc.                                                               Labor, services,                             $267,751.00        $1,300,000.00         $267,751.00
      7007 Boeing Dr.                                                             materials and/or
      El Paso, TX 79925                                                           fees on aircraft



3     ATI Jet, Inc.                                                               Labor, services,                             $263,659.00          $270,000.00         $263,659.00
      7007 Boeing Dr.                                                             materials and/or
      El Paso, TX 79925                                                           fees on aircraft



4     ATI Jet, Inc.                                                               Labor, services,                             $255,662.00          $450,000.00         $255,662.00
      7007 Boeing Dr.                                                             materials and/or
      El Paso, TX 79925                                                           fees on aircraft



5     City of El Paso                                                             Delinquent Taxes,        Contingent                                                   $487,271.00
      Carmen I. Perez, Attorney                                                   Penalties and            Disputed
      221 North Kansas St. Suite 1400                                             Interest                 Unliquidated
      El Paso, TX 79901

6     Newtek Small Business Finance                                               First Blanket Lien on                      $4,269,219.00          $270,000.00       $3,999,219.00
      Karen Algios                                                                All Assets
      1981 Marcus Ave Ste 130
      New Hyde Park, NY 11042-1046

7     United Bank of El Paso Del Norte                                            First Lien on Aircraft                     $1,424,980.00        $1,300,000.00         $124,980.00
      David Keller                                                                N600AJ
      401 E. Main Street
      El Paso, TX 79901

8     United Bank of El Paso Del Norte            davidkeller@unitedelpaso.com    First Lien on Aircraft                       $565,194.00          $450,000.00          $115,194.00
      David Keller                                                                N824MG
      401 E. Main Street
      El Paso, TX 79901



Official Form 204
                  Case 20-12179-t11     Doc 1 Filed 11/20/20 Entered 11/20/20 10:13:30 Page 45 of 48
                                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                   page 1
Debtor       Jet Sales West LLC                                                                      Case number (if known)
            Name

    Name of creditor and complete         Name, telephone number,   Nature of the claim   Indicate if     Amount of unsecured claim
    mailing address, including zip code   and email address of      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                          creditor contact          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                    professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                    services, and         or disputed     setoff to calculate unsecured claim.
                                                                    government                            Total claim, if     Deduction for        Unsecured
                                                                    contracts)                            partially           value of             claim
                                                                                                          secured             collateral or
                                                                                                                              setoff
9




10




11




12




13




14




15




16




17




18




19




20




                Case 20-12179-t11
Official Form 204
                                      Doc 1 Filed 11/20/20 Entered 11/20/20 10:13:30 Page 46 of 48
                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                    page 2
                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                              DISTRICT OF NEW MEXICO
                                                               ALBUQUERQUE DIVISION

IN RE: Jet Sales West LLC                                                                    CASE NO

                                                                                             CHAPTER 11




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date        11/20/2020             Signature
                                                                                 Lyle Byrum, Manager




       Case 20-12179-t11                  Doc 1         Filed 11/20/20              Entered 11/20/20 10:13:30 Page 47 of 48
ATI Je t , I n c.                     ATI Je t . , I n c.                         Byr u m Fa m ily Tr u st
7007 Boeing Dr.                       7007 Boeing Dr.                             7007 Boeing Dr
El Paso, TX 79925                     El Paso, TX 79925                           El Paso, TX 79925




Ly le By r u m                        Cit y of El Pa so                           Je t Sa le s W e st LLC
7007 Boeing Dr                        Carm en I . Perez, At t orney               Manager
El Paso, TX 79925                     221 Nort h Kansas St . Suit e 1400          24 West ern Briar Rd.
                                      El Paso, TX 79901                           Rosw ell, NM 88201



Je t Sa le s,LLC                      N e w t e k Sm a ll Busine ss               Pion e e r Ba n k
24 West ern Briar                     Fin a n ce                                  Aaron Em m ert
Rosw ell, NM 88201                    Karen Algios                                3000 N. Main St reet
                                      1981 Marcus Ave St e 130                    Rosw ell, NM 88201
                                      New Hy de Par k , NY 11042- 1046


Toh m e Fa m ily Tr ust               Robe r t o Toh m e                          Un it e d Ba n k of El Pa so D e l
7007 Boeing Dr                        7007 Boeing Dr                              N or t e
El Paso, TX 79925                     El Paso, TX 79925                           David Keller
                                                                                  401 E. Main St reet
                                                                                  El Paso, TX 79901




          Case 20-12179-t11   Doc 1     Filed 11/20/20          Entered 11/20/20 10:13:30 Page 48 of 48
